Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00103-CV

   WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC and CenterPoint
                         Energy Resources Corp.,
                                Appellants

                                                 v.

                            Fernando RAMIREZ and Minerva Ramirez,
                                         Appellees

                    From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2015CVT003262-D4
                           Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

Delivered and Filed: July 31, 2019

JUDGMENT SET ASIDE AND REMANDED AS TO APPELLANT WESTWIND HOMES

           On July 2, 2019, Appellant Westwind Homes d/b/a Westwind Development, G.P.-Laredo,

LLC (“Westwind Homes”) and Appellees Fernando Ramirez and Minerva Ramirez filed a “Joint

Motion to Set Aside the Trial Court’s Judgment and Remand this Case to the Trial Court as to

Westwind Homes, Only.” Westwind Homes and Appellees assert that they have resolved their

dispute and request the case be returned to the trial court for entry of a judgment effectuating the

parties’ agreement. Westwind Homes and Appellees certify that they have conferred with
                                                                                    04-18-00103-CV


Appellant CenterPoint Energy Resources Corp. (“CenterPoint Energy”), and CenterPoint Energy

is not opposed to the relief requested.

       Accordingly, pursuant to Texas Rule of Appellate Procedure 42.1(a), we set aside the

portion of the trial court’s judgment relating to Appellees’ claims against Westwind Homes and

remand those claims to the trial court for entry of a judgment effectuating the parties’ agreement.

Appellant CenterPoint Energy’s appeal is retained on the docket of this court.

                                                 PER CURIAM




                                               -2-